Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Double Patenting
2.            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.    Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10235762 in view of Wu (US 2015 0077559) .  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same subject matter because independent claims 1, 14 and 19 of instant application and independent claims 1, 14 and 19 of U.S. Patent No. 10235762 recite similar limitations therefore they would be obvious.  
            Regarding independent claims 1, 14 and 17 of instant application, difference between independent claims 1, 14 and 19 of the instant application and independent claims 1, 14 and 19  of US Patent 10235762,   is that claims 1, 14 and 19 of the instant application have image capturing device for determining indication first object entering the asset area and classifying responsive to indication of first object entering the area, the first object as having a first classification of a plurality of classification using one of the plurality of captured image and claims 1, 14 and 19  of US Patent 10235762 have 
image ingress detector for determining indication first object entering the asset area and classifying responsive to indication of first object entering the area, the first object as having a first classification of a plurality of classification using ingress detector. 
            However claims 1, 14 and 19 of  US Patent 10235762 include plurality of image capturing devices and claims 1, 14 and 19 recite “comprising therefore 1, 14 and 19 of  US Patent 10235762 are “open-end” and it is that claims 1, 14 and 19  of  US Patent 10235762 patent include image capturing device for determining indication first object entering the asset area and classifying responsive to indication of first object entering the area, the first object as having a first classification of a plurality of classification using one of the plurality of captured image.
           Furthermore in the same field of endeavor Wu disclose image capturing device for determining indication first object entering the asset area (Wu paragraph 0070) and classifying responsive to indication of first object entering the area, the first object as having a first classification of a plurality of classification using one of the plurality of captured image (Wu paragraphs 0070 and 0075).
             Therefore claims 1, 14 and 19 are obvious in view of claims 1, 14 and 19 of US Patent 10235762 and Wu.            
            Regarding dependent claims 2-13, 15-18 and 20 are similarly obvious in view of claims 1-20 of U.S. Patent 10235762 and therefore they are also rejected.             
                	 Claim Rejections - 35 USC § 103
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.         Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vossoughi et al. (US 20200134332) in view of Wu (US 20150077559)     
              Regarding claims 1, 14 and 19 Vossoughi disclose object tracking within an asset area (Vossoughi Figure 10, paragraph 0061 Lime system process video stream detect vehicle and tracking) comprising:
            image capturing devices position to capture view respective portion of asset area (Vossoughi Figs 9 and 10);
             classification engine in communication with one or more image capturing devices  and trained to distinguish among different vehicles (Vossoughi Fig. 9, paragraph 0040 & 0050,  Fig. 9 and paragraph 0055, lines 1-5 Vossoughi states, “FIG. 9 shows a Smart-Beacon device operating in coordination with integrated vision devices to form a system 500 that assigns values representing type, price, and other attributes to objects entering a detection area 502”. This obviously corresponds to classification engine in communication with one or more image capturing devices  and trained to distinguish among different vehicles);
                receive from one of capture devices data  of a plurality of captured images of the vehicle (Vossoughi Figure 10, paragraph 0061);
                classifying with classification engine responsive to indication of the vehicle entering the asset area and the plurality of the vehicle (Vossoughi  and Fig. 9 and paragraph 0055, lines 1-5 Vossoughi states, “FIG. 9 shows a Smart-Beacon device operating in coordination with integrated vision devices to form a system 500 that assigns values representing type, price, and other attributes to objects entering a detection area 502”, note: in Fig. 9 LIME block 514 and .paragraph 0061 LIME Agent 514 has the ability to process video streams from vision system sensors 518 and detect vehicles of interest in each video frame it processes. LIME Agent 514 implements AI methodologies such as deep neural network systems with a pre-trained detection library for objects of interest such as, for example, cars, trucks, sport utility vehicles, buses, trailers, motorcycles, delivery trucks, and bicycles. It can use video frame subtraction methodologies to identify moving objects and also note paragraph 0061 : classify and tracking. This obviously corresponds to classifying with classification engine responsive to indication of the vehicle entering the asset area and the plurality of the vehicle);
              tracking with image-based tracking system a location of the vehicle  within the asset area (Vossoughi, Figs 9-10, paragraph 0061 LIME Agent 514 has the ability to process video streams from vision system sensors 518 and detect vehicles of interest in each video frame it processes. LIME Agent 514 implements AI methodologies such as deep neural network systems with a pre-trained detection library for objects of interest such as, for example, cars, trucks, sport utility vehicles, buses, trailers, motorcycles, delivery trucks, and bicycles. It can use video frame subtraction methodologies to identify moving objects. The detection system of LIME Agent 514 has the capability to decipher vehicle type, size, location,,, license plate, and other unique identifiers, such as make and model, color, and vehicle beacon IDs. LIME Agent 514 software includes a kernelized correlation filter (KCF) tracking framework, a core component of which is a discriminative classifier that distinguishes between a target and surrounding environment. LIME agent 514 implemented with a KCF tracking architecture has the ability to track multiple detected vehicles within predefined localized region(s) of interest, paragraph 0057, Vision processing entails the use of the Open Source Computer Vision Library (OpenCV Library) with its deep neural network (DNN) execution environment. OpenCV Library is a cross-platform library of programming functions mainly directed to real-time computer vision. LIME Agent 514 uses DNN associated with Mobile Net-SSD, with site-specific training. Mobile nets are for mobile and embedded vision applications and paragraph 0061 discloses Vossoughi, Figs 9-10, paragraph 0061  LIME agent and vision system detecting locations, tracking and classifying.  This obviously corresponds to  tracking with image-based tracking system a location of the vehicle  within the asset area)         
             outputting indication of a location of the vehicle (paragraph 0057, Vision processing entails the use of the Open Source Computer Vision Library (OpenCV Library) with its deep neural network (DNN) execution environment. OpenCV Library is a cross-platform library of programming functions mainly directed to real-time computer vision. LIME Agent 514 uses DNN associated with Mobile Net-SSD, with site-specific training. Mobile nets are for mobile and embedded vision applications and paragraph 0061 discloses Vossoughi, Figs 9-10, paragraph 0061  LIME agent and vision system detecting locations, tracking and classifying.  Therefore computing device obviously include outputting an indication of the first object location and the object classification of the first object location on the display).
             
             Claim 1 also include processor in communication with the one or more image capture devices; a memory in communication with the at least one processor and storing instructions that, when executed by the at least one processor (Vossoughi in paragraph 0057 paragraph 0057, Vision processing entails the use of the Open Source Computer Vision Library (OpenCV Library) with its deep neural network (DNN) execution environment. OpenCV Library is a cross-platform library of programming functions mainly directed to real-time computer vision. LIME Agent 514 uses DNN associated with Mobile Net-SSD, with site-specific training. Mobile nets are for mobile and embedded vision applications. The computer system of Vossoughi obviously include processor, memory and processor in communication with image capturing device).
                Furthermore in the same field of endeavor Wu disclose receive indication of the vehicle entering the asset area, classify and tracking the object (Wu paragraph 0070 Wu disclose In still another embodiment, a step or logical operation can be provided for video processing the video at the pre-defined video-based region of interest for motion detection and/or tracking, if motion is detected within the pre-defined vision-based region of interest. In another embodiment, a step or logical operation can be implemented for analyzing the video for a vehicle trajectory of the at least one vehicle to determine if the at least one vehicle is entering or exiting the parking lot and paragraph 0075 Wu disclose In another embodiment, such instructions can be further configured for trajectory smoothing the video output data. In yet another embodiment, such instructions can be further configured for tracking at least one vehicle within the video of the entrance to the parking lot utilizing the at least one classifier. In another embodiment, such instructions can be further configured for video processing the video at the pre-defined video-based region of interest for motion detection and/or tracking, if motion is detected within the pre-defined vision-based region of interest. This corresponds receive indication of the first object entering the asset area, classify and tracking the object.
               Therefore it would have been obvious to one having ordinary skill in the art before the filing of claim invention  was file to receive, from image capture device, an indication of a first object entering the asset area, receive  from  image capture devices, data indicative of a plurality of captured images, classify, responsive to the indication of a vehicle entering the asset area, the first object as having a first classification of a plurality of classifications using one or more of the plurality of captured images, track, based on the first classification, a first object location of the first object; and output, based on the first classification, an indication of the first object location as shown by Vossoughi and Wu because such a system provide automated system to manage the parking lot or garage and automated inventory of vehicles. 
            Regarding claim 2 Vossoughi disclose  instructions are further configured to cause the at least one processor to provide, to a mobile computing device, vehicle location information for the inventory asset. (Fig. 9 shows receive GPS signal to the server and parking service, Vossoughi, Figs 9-10, paragraph 0061 LIME Agent 514 has the ability to process video streams from vision system sensors 518 and detect vehicles of interest in each video frame it processes. LIME Agent 514 implements AI methodologies such as deep neural network systems with a pre-trained detection library for objects of interest such as, for example, cars, trucks, sport utility vehicles, buses, trailers, motorcycles, delivery trucks, and bicycles. It can use video frame subtraction methodologies to identify moving objects. The detection system of LIME Agent 514 has the capability to decipher vehicle type, size, location,,,  It is obvious in the system Vossoughi to get GPS coordinate from server/parking service (Fig 6) of tracked objects and would be obvious in the computing system (paragraph 0057) of Vossoughi and furthermore Fig 6 shows the system is connected with GPS and GPS is connected with portable device therefore in the system of Vossoughi to  instructions are further configured to cause the at least one processor to provide, to a mobile computing device, vehicle location information for the inventory asset).;
            Regarding claim 3  and 20  Vossoughi disclose further configured to cause the at least one processor to provide, to a mobile computing device, data corresponding to the inventory asset  (Fig. 9 shows receive GPS signal to the server and parking service, Vossoughi, Figs 9-10, paragraph 0061 LIME Agent 514 has the ability to process video streams from vision system sensors 518 and detect vehicles of interest in each video frame it processes. LIME Agent 514 implements AI methodologies such as deep neural network systems with a pre-trained detection library for objects of interest such as, for example, cars, trucks, sport utility vehicles, buses, trailers, motorcycles, delivery trucks, and bicycles. It can use video frame subtraction methodologies to identify moving objects. The detection system of LIME Agent 514 has the capability to decipher vehicle type, size, location,,,  It is obvious in the system Vossoughi to get GPS coordinate from server/parking service (Fig 6) of tracked objects and would be obvious in the computing system (paragraph 0057) of Vossoughi and furthermore Fig 6 shows the system is connected with GPS and GPS is connected with portable device therefore in the system of Vossoughi to  instructions are further configured to cause the at least one processor to provide, to a mobile computing device, vehicle location information for the inventory asset)..
            Regarding claim 4 Vossoughi disclose data corresponding to the inventory asset comprises one or more of make, model number, year, VIN, features, pricing, comparative pricing, vehicle history, or financing terms (Vossoughi  and Fig. 9 and paragraph 0055, lines 1-5 Vossoughi states, “FIG. 9 shows a Smart-Beacon device operating in coordination with integrated vision devices to form a system 500 that assigns values representing type, price, and other attributes to objects entering a detection area 502”, note: in Fig. 9 LIME block 514  and Fig.6 shows the system is connected with portable device. This would obviously different attributes of a vehicle such as model number, year and features).
            Regarding claim 5 Vossoughi disclose the instructions are further configured to cause the at least one processor to provide, to a mobile computing device, directions from the mobile computing device to the inventory asset (Fig. 5  and paragraph 0008 Vossoughi  disclose diagram of an on-screen smartphone menu display of parking or mode of transportation activities from which a customer can select during operation of the disclosed parking and mass transport beacon system.  Since the Vossoughi disclose smart phone for different services such as parking and transportation, it would be obvious to provide directions such google maps).
            Regarding claim 6  Vossoughi disclose processor to receive, from the one or more image capture devices, an indication of the vehicle entering the asset area (classifying with classification engine responsive to indication of the vehicle entering the asset area and the plurality of the vehicle (Vossoughi  and Fig. 9 and paragraph 0055, lines 1-5 Vossoughi states, “FIG. 9 shows a Smart-Beacon device operating in coordination with integrated vision devices to form a system 500 that assigns values representing type, price, and other attributes to objects entering a detection area 502”, note: in Fig. 9 LIME block 514 and .paragraph 0061 LIME Agent 514 has the ability to process video streams from vision system sensors 518 and detect vehicles of interest in each video frame it processes) and 
            Wu  also disclose processor to receive, from the one or more image capture devices, an indication of the vehicle entering the asset area (Wu paragraph 0070 Wu disclose In still another embodiment, a step or logical operation can be provided for video processing the video at the pre-defined video-based region of interest for motion detection and/or tracking, if motion is detected within the pre-defined vision-based region of interest. In another embodiment, a step or logical operation can be implemented for analyzing the video for a vehicle trajectory of the at least one vehicle to determine if the at least one vehicle is entering or exiting the parking lot).
            Regarding claims 7 and 15  Vossoughi disclose processing  captured image received from a first image capture device of the one or more image capture devices when the first object is in a first portion of the asset area  and processing captured images received from a second image capture device of the one or more image capture devices when the first object is in a second portion of the asset area the first portion of the asset area and the second portion of the asset area are non-overlapping (Fig. 9 Vossoughi  and Fig. 9 and paragraph 0055, lines 1-5 Vossoughi states, “FIG. 9 shows a Smart-Beacon device operating in coordination with integrated vision devices to form a system 500 that assigns values representing type, price, and other attributes to objects entering a detection area 502”, note: in Fig. 9 LIME block 514 and .paragraph 0061 LIME Agent 514 has the ability to process video streams from vision system sensors 518 and detect vehicles of interest in each video frame it processes also note in figure 9 vision system include plurality of image capturing devices (518) in different position and angle therefore it is obvious that image capture by image capturing devices would non-overlapping, different positions & angles  and LIME system would frames received from the vision system.  
             Regarding claims 8  and 16 Vossoughi receive GPS coordinate from the GPS detector, determining a corresponding GPS coordinate of the first object based on the tracking of the object and outputting a corresponding GPS coordinate as object location (Fig. 9 shows receive GPS signal to the server and parking service, Vossoughi, Figs 9-10, paragraph 0061 LIME Agent 514 has the ability to process video streams from vision system sensors 518 and detect vehicles of interest in each video frame it processes. LIME Agent 514 implements AI methodologies such as deep neural network systems with a pre-trained detection library for objects of interest such as, for example, cars, trucks, sport utility vehicles, buses, trailers, motorcycles, delivery trucks, and bicycles. It can use video frame subtraction methodologies to identify moving objects. The detection system of LIME Agent 514 has the capability to decipher vehicle type, size, location,,,  It is obvious in the system Vossoughi to get GPS coordinate from server/parking service (Fig 6) of tracked objects and would be obvious in the computing system (paragraph 0057) of Vossoughi).
             Regarding claim 9 Vossoughi disclose a registration station configure to associate identification number with object entering the asset area which comprise RFID (paragraph 0028, FIGS. 5-6, paragraph 0002 Beacon ID wireless).
              Regarding claims 10 and 17  Vossoughi disclose registration ingress and egress detector and comprise RF ID (paragraph 0002-0003 and paragraphs 0020 ingress/egress and wireless ID).
             Regarding claim 11  Vossoughi disclose ingress/egress are co-locate (paragraph 0020, ingess/egress detectors i.e. entrance/exit it would be obvious to co-locate ingress/egress at the entrance/exit gate).
            Regarding claim 12  Vossoughi disclose accumulating classification score (paragraph 0075 disclose classification using deep neural network and tracking, it is conventional to obtain classification score in conjunction with neural network, it would be obvious to program deep neural network of Vossoughi  and it would be obvious to obtain accumulated classification score while tracking vehicle) outputting accumulated score based on the timeout and exceeding threshold (paragraph 0075 disclose classification using deep neural network and tracking vehicle, classification score is conventional and outputting accumulated score would be obvious in the system of Vossoughi.  Furthermore it would be obvious to program the deep neural network of Vossoughi to obtain accumulated score and output based on the time-out and exceeding certain number because deep neural learning/training system can be train and program).
            Regarding claim 13 Vossoughi disclose modify classification score (paragraph 0075 disclose classification using deep neural network and tracking vehicle, classification score is conventional [it would be obvious to program neural network to obtain classification score programmed] in the classification using neural network, it is obvious that classification score would modify while neural network classifying and tracking and accumulated will obviously change the classification).              
               Regarding claim 18 Vossoughi disclose classification scores using trained neural network (paragraph 0075 disclose classification, deep neural network and tracking, it is conventional to obtain classification score in conjunction with neural network and it would be obvious to obtain classification score while tracking vehicle and program the deep neural network obtain score).                                
                              
                                Communication
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        December 12, 2022